Citation Nr: 1102391	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-39 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for bilateral shoulder 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1984 
to March 1985.  
In addition, she served in the Army National Guard (ARNG) with 
periods of active service from January 1999 to May 1999, February 
2000 to October 2000, and December 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

This case has previously come before the Board.  In January 2010, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

In an August 2010 rating decision, service connection fibrocystic 
breast disease was granted.  This represents a full grant of the 
benefits sought in regard to this issue.  

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issues of entitlement to service connection for a cervical 
spine disability and a bilateral shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is competent and probative evidence tending to establish 
adjustment disorder with mixed anxiety and depressed mood was 
incurred in service.  


CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depressed mood was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.  

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1131, 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for a 
psychiatric disorder.  Having reviewed the evidence, a finding in 
favor of service connection for adjustment disorder with mixed 
anxiety and depressed mood is supportable.  

Initially, and as reflected in a December 2005 official service 
department record, the Veteran is in receipt of a Combat Action 
Badge (CAB) establishing performance of duties in an area of 
hostile fire and/or imminent danger and active engagement with, 
or by, the enemy during service from January 2004 to December 
2004, at which time the Veteran was stationed in the southwest 
theater of operations.  The Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Section 1154(b) 
does not create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  The 
Board notes that while service connection for PTSD was denied in 
a January 2010 Board decision, such was based on a lack of 
diagnosis, not lack of an in-service stressor.  

In addition, while the July 2010 VA examiner opined that the 
Veteran's current symptoms did not stem from stressful 
experiences in service, the opinion is based, at least in part, 
upon the examiner's finding that there was, "no direct evidence 
she ever sought treatment for these issues in the military," and 
that it was therefore less than likely that the Veteran's 
symptoms were related to in-service experiences.  The Board notes 
that in addition to the CAB, a January 2005 active duty record 
reflects the Veteran's report that her coworkers had noticed that 
she was very agitated and often angered easily, and recent stress 
was noted.  Further, shortly after separation, in a June 2005 
Post-Deployment Health Assessment, the Veteran indicated that in 
the past month she had been constantly on guard, watchful or 
easily startled due to an experience that was frightening, 
horrible, or upsetting.  The Board notes that an opinion based 
upon an inaccurate factual basis is of diminished probative 
value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  See also 
Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical 
examination inadequate where examiner "impermissibly ignored the 
appellant's lay assertions that he had sustained a back injury in 
service"); see also Buchanan v. Nicholson, 451 F .3d 1331, 1336 
(Fed.Cir.2006) (holding that the Board erred by relying on 
medical examiner who "ultimately relies not on the objective 
medical evidence, but rather the absence of such in reaching her 
opinion that the onset of [the appellant's] psychiatric symptoms 
did not occur during ... service"); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (examination inadequate where examiner failed to 
consider assertions of continued symptomatology).  Regardless, in 
this case, there is competent and probative evidence tending to 
establish that the Veteran's adjustment disorder with mixed 
anxiety and depressed mood is related to service.  

The Board accepts that the Veteran was exposed to stressful 
experiences during service and the March 2008 VA examiner 
concluded that adjustment disorder with mixed anxiety and 
depressed mood was probably related, in part, to the Veteran's 
experiences during service.  In this case, there is evidence of 
stressful in-service experiences and a competent medical opinion 
relating a diagnosis of adjustment disorder with mixed anxiety 
and depressed mood to stressful in-service experiences, and such 
is not inconsistent with the Veteran's service.  

The Board notes that while the March 2008 examination report 
reflects a somewhat tentative diagnosis, the July 2010 VA 
examiner confirmed the diagnosis of adjustment disorder with 
mixed anxiety and depressed mood.  

While the July 2010 examiner believed it possible the veteran's 
adjustment disorder with mixed anxiety and depressed mood was 
related to service but concluded that it was less likely than not 
related to service, the March 2008 examiner believed it was 
probably related in part.  Thus, the Board concludes there is an 
equipoise in the evidence.  Consequently, in resolving all doubt 
in the Veteran's behalf the benefits sought on appeal are 
granted.  

ORDER

Service connection for adjustment disorder with mixed anxiety and 
depressed mood is granted.  


REMAND

Service connection for adjustment disorder with mixed anxiety and 
depressed mood has herein been established and as noted in the 
January 2010 remand, in August 2007, a VA physical therapist 
assessed the Veteran with chronic neck pain and shoulder pain due 
to poor posture, poor workstation, and stress and anxiety.  Thus, 
the Veteran should be afforded a VA examination in order to 
determine the etiology of any identified neck and/or bilateral 
shoulder disorder.  The Board notes that VA has an obligation to 
explore all legal theories, including those unknown to a veteran, 
by which he or she might be awarded service connection for a 
claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 
(Fed. Cir. 2000).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for 
VA examination to determine the existence and 
etiology of any cervical spine and shoulder 
disorder.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion in terms of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less than 
50 percent) that any identified cervical 
spine disorder or bilateral shoulder disorder 
is related to service or is proximately due 
to or chronically worsened by service-
connected disability, to include adjustment 
disorder with mixed anxiety and depressed 
mood.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims should 
be readjudciated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


